    Case 1:20-mc-00191-WJM-KLM Document 6 Filed 02/05/21 USDC Colorado Page 1 of 2




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

        Misc. Action No. 1:20-mc-00191-WJM-KLM

        In re Application of Daniel Snyder
        for an Order Directing Discovery from
        Peter Schaffer
        Pursuant to 28 U.S.C. § 1782


                                     MOTION TO WITHDRAW AS COUNSEL

                   Pursuant to D.C.COLO.LAttyR 5(b), undersigned counsel Coleman T. Lechner, one of

        the attorneys of record for Petitioner Daniel Snyder (“Snyder”) submits this motion to withdraw

        as counsel and submits the following as good cause:

                   Undersigned counsel will be imminently departing the law firm of Foley & Lardner LLP

        to take an in-house counsel position with a company. That company is not any of the parties in

        this matter.

                   Thomas J. Krysa, also of the firm Foley & Lardner LLP, remains as an attorney of record

        for Snyder.

                   Accordingly, Snyder still has legal counsel of record, and there would be no prejudice to

        Snyder or any of the other parties in the granting of this motion.

                   The undersigned certifies that he provided a copy of this motion to withdraw to Snyder

        and his remaining counsel of record, Thomas J. Krysa, contemporaneously with the filing of the

        motion.

                   Accordingly, undersigned counsel respectfully requests that this motion to withdraw be

        granted.


                                                           1
4838-4941-5131.1
    Case 1:20-mc-00191-WJM-KLM Document 6 Filed 02/05/21 USDC Colorado Page 2 of 2




        Dated: February 5, 2021.                      Respectfully submitted,



                                                      s/ Coleman T. Lechner
                                                      Coleman T. Lechner
                                                      Foley & Lardner LLP
                                                      600 17th Street, Suite 2020S
                                                      Denver, CO 80202
                                                      Telephone: 720.437.2000
                                                      FAX: 720.437.2200
                                                      Email: clechner@foley.com

                                                      Attorneys for Petitioner Daniel Snyder



                                    CERTIFICATE OF SERVICE (CM/ECF)

                I HEREBY CERTIFY that on February 5, 2021, I caused the foregoing to be electronically
        filed with the Clerk of Court using the CM/ECF system which will send notification of such filing
        to:

                   All counsel of record

                                                    s/ Coleman T. Lechner
                                                    Coleman T. Lechner




                                                       2
4838-4941-5131.1
